 

Exhibit 10.5
2011 Performance Based Restricted Stock Unit Agreement
NCR 2006 Stock Incentive Plan
 
You have been awarded a number of restricted stock units (the “Stock Units”)
under the NCR Corporation 2006 Stock Incentive Plan, as amended and restated
effective December 31, 2008 (the “Plan”), as described on the restricted stock
unit information page on the website of the third party Plan administrator for
NCR Corporation (referred to herein, together with its affiliate companies, as
“NCR”), subject to the terms and conditions of this 2011 Performance Based
Restricted Stock Unit Agreement (this “Agreement”) and the Plan.
 
1.Subject to potential reduction as set forth in Section 2 and further subject
to the other terms and conditions of this Agreement, one hundred and fifty
percent of the Stock Units will become nonforfeitable (“Vested”) on March 3,
2014 (your “Vesting Date”), provided that (i) the Compensation and Human
Resource Committee of the NCR Board of Directors (the “Committee”) has certified
that NCR has achieved the level of Return on Capital (as defined below)
described in your award letter for the period from January 1, 2011, through
December 31, 2012 (the “Performance Period”), and (ii) you are continuously
employed by NCR until your Vesting Date. In all cases, the Committee shall
certify whether NCR has achieved the specified level of Return on Capital within
seventy (70) days following the end of the Performance Period.
 
2.The actual number of Stock Units that become Vested based on achieving the
level of Return on Capital during the Performance Period described in your award
letter may be reduced by the Committee in its sole and absolute discretion
following the end of the Performance Period based on such factors as the
Committee determines to be appropriate and/or advisable including without
limitation NCR's achievement of Non-Pension Operating Income Minus Capital
Charge (“NPOICC”) for all or a portion of the Performance Period. It is the
current intention of the Committee that the Committee will exercise its
discretion to reduce the number of Stock Units earned pursuant to Section 1
based on NCR's achievement of NPOICC for 2011 as set forth in the table below,
such that: (i) if NCR's achievement of NPOICC for fiscal year 2011 is below the
“Threshold” level, then the Committee intends to reduce the number of Stock
Units earned pursuant to Section 1 to zero; (ii) if NCR's achievement of NPOICC
for fiscal year 2011 is between the “Threshold” and “Target” levels, then the
Committee intends to reduce the number of Stock Units earned pursuant to Section
1 to between 25% and 100% of the Stock Units awarded; and (iii) if NCR's
achievement of NPOICC for fiscal year 2011 is above the “Target” level, the
Committee intends to reduce the number of Stock Units earned pursuant to Section
1 to between 100% and 150% of the Stock Units awarded. Notwithstanding the
foregoing, in the event that NCR's achievement of NPOICC for fiscal year 2011 is
above the “Target” level and NCR's achievement of NPOICC for fiscal year 2012 is
less than the “Target” level for fiscal year 2011, then the Committee intends to
reduce the number of Stock Units earned pursuant to Section 1 to 100% of the
Stock Units awarded. Notwithstanding the foregoing, the Committee reserves the
right to deviate from such reduction formula based on achievement of NPOICC and
may reduce the number of Stock Units that will Vest based on such other factors
as the Committee in its sole and absolute discretion determines to be
appropriate and/or advisable; provided, however, that it is the intention of the
Committee that it will deviate from such reduction formula based on achievement
of NPOICC only in extreme and unusual circumstances.
 
NPOICC Level
Stock Units Earned (as a % of Stock Units Awarded)
Threshold
25%
Target
100%
Maximum
150%

 
3.“NPOICC” is defined as (A minus (B times C)). “A” equals “Non-Pension
Operating Income” (which is operating income before defined benefit pension
expense (or income) and including costs attributable to stock options) for the
fiscal year, as reported by NCR at the conclusion of the fiscal year. “B” equals
“Controllable Capital”, which is working capital (comprised of accounts
receivable plus inventory, minus the sum of accounts payable, deferred revenue
and customer deposits), plus the sum of Property, Plant & Equipment, other
current assets excluding taxes, and capitalized software, minus the sum of
payroll and employee benefits and other current liabilities, excluding taxes and
severance (FAS 112 liability). “C” equals 10%, which approximates NCR's weighted
average cost of capital.
 
4.For purposes of this Agreement, “Return on Capital” shall mean Non-Pension
Operating Income divided by Controllable Capital, each as defined in Section 3
above.
 
5.Except as may be otherwise provided in Sections 6 or 7 below or pursuant to an
election under Section 14(k)

 

--------------------------------------------------------------------------------

 

of the Plan: (i) any Vested Stock Units that constitute a “deferral of
compensation” subject to Section 409A of the Code will be paid to you within
seventy (70) days after the earlier of (a) your Vesting Date, or (b) your
Termination of Employment (as defined in the Plan); and (b) any Vested Stock
Units that do not constitute a “deferral of compensation” subject to Section
409A of the Code will be paid to you within seventy (70) days after your Vesting
Date (or such earlier date of the Stock Units become Vested pursuant to Section
6). Such Vested Stock Units will be paid to you in shares of NCR common stock
(such that one Stock Unit equals one share of NCR common stock) or, in NCR's
sole discretion, in an amount of cash equal to the Fair Market Value (as defined
in the Plan) of such number of shares of NCR common stock as of the Vesting Date
(or such earlier date upon which the Stock Units have become Vested pursuant to
Section 6 of this Agreement), or a combination thereof.
 
6.Certain Events Prior to Your Vesting Date.
(a)    In the event of your Termination of Employment with NCR prior to your
Vesting Date due to: (i) your death, or (ii) cessation of active employment by
NCR as a result of a disability for which you qualify for benefits under the NCR
Long-Term Disability Plan or another long-term disability plan sponsored by NCR
(“Disability”), then a pro rata portion of the Stock Units will become Vested,
effective as of the date of your Termination of Employment. The pro rata portion
will be determined by multiplying the “Target” number of Stock Units described
in Section 2 (100% of the Stock Units awarded) by a fraction, the numerator of
which is the number of full and partial months of employment you completed after
the date of grant of this award (the “Grant Date”), and the denominator of which
is the number of full and partial months between the Grant Date and March 3,
2014. In the event of your Termination of Employment with NCR prior to the end
of the Performance Period as a result of Disability, then, to the extent that
your Stock Units constitute a “deferral of compensation” subject to Section 409A
of the Code and subject to Section 7 below, the pro rata portion of your Vested
Stock Units will be paid within seventy (70) days following the end of the
Performance Period.
(b)    In the event of your Termination of Employment with NCR prior to the
Vesting Date due to: (i) your Retirement (defined as termination by you of your
employment with NCR at or after age 55 with the consent of the Committee other
than, if applicable to you, for Good Reason (as described below) during the 24
months following a Change in Control (as defined in the Plan)); or (ii)
involuntary termination of your employment by the Company for any reason other
than for Cause (as defined in the Plan), other than termination by the Company
during the 24 months following a Change in Control; then, based upon the
Committee's certification of Return on Capital and any discretionary reduction
in the number of Vested Stock Units pursuant to Section 2, a pro rata portion of
the Stock Units will become Vested, effective as of the end of the Performance
Period or, if later, the date of your Termination of Employment. The pro rata
portion will be determined calculating the total number of shares (or amount of
cash) you would have received (through Vesting of Stock Units) if your NCR
employment had not terminated prior to your Vesting Date, and multiplying that
number by a fraction, the numerator of which is the number of full and partial
months of employment that you completed after the Grant Date, and the
denominator of which is the number of full and partial months between the Grant
Date and March 3, 2014. In the event of your Termination of Employment with NCR
prior to the end of the Performance Period under the circumstances described in
this Section 6(b), then, subject to Section 7 below, the pro rata portion of
your Vested Stock Units will be paid within seventy (70) days following the end
of the Performance Period.
(c)    Notwithstanding any provision in this Agreement to the contrary other
than Sections 8, 13, 14, 15 and 22:
(i)in the event a Change in Control occurs on or prior to December 31, 2011 and
this restricted stock unit award is not assumed, converted or replaced by the
continuing entity, the Stock Units shall Vest immediately prior to the Change in
Control (without regard to performance or pro-ration) at the “Target” level
described in Section 2 (100% of the Stock Units awarded);
 
(ii)in the event a Change in Control occurs after December 31, 2011 and this
restricted stock unit award is not assumed, converted or replaced by the
continuing entity, the Stock Units shall Vest immediately prior to the Change in
Control as follows:
 
(A)    if such Change in Control occurs prior to the end of the Performance
Period, the Stock Units will Vest (without regard to performance after the
Change in Control or pro-ration) based on actual performance for fiscal year
2011 (without adjustment based on performance for fiscal year 2012) and the
Committee's reduction of the number of Stock Units earned in accordance with the
table set forth in Section 2, and
(B)    if such Change in Control occurs on or after the end of the Performance
Period, the Stock Units will Vest (without regard to pro-ration) based on actual
performance during the Performance Period and the Committee's reduction of the
number of Stock Units earned in accordance with the table

 

--------------------------------------------------------------------------------

 

set forth in Section 2;
(iii)except as provided in clause (v), in the event of a Change in Control on or
prior to December 31, 2011 wherein this restricted stock unit award is assumed,
the Stock Units will Vest on your Vesting Date (without regard to performance or
pro-ration) at the “Target” level described in Section 2 (100% of the Stock
Units awarded), subject to your continued employment through and until your
Vesting Date;
 
(iv)except as provided in clause (v), in the event of a Change in Control after
December 31, 2011 wherein this restricted stock unit award is assumed, the Stock
Units shall Vest on your Vesting Date as follows:
 
(A)    if such Change in Control occurs prior to the end of the Performance
Period, the Stock Units will Vest (without regard to performance after the
Change in Control or pro-ration) based on actual performance for fiscal year
2011 (without adjustment based on actual performance for fiscal year 2012) and
the Committee's reduction of the number of Stock Units earned in accordance with
the table set forth in Section 2, subject to your continued employment through
and until your Vesting Date, and
(B)     if such Change in Control occurs on or after the end of the Performance
Period, the Stock Units will Vest (without regard to pro-ration) based on actual
performance during the Performance Period and the Committee's reduction of the
number of Stock Units earned in accordance with the table set forth in Section
2, subject to your continued employment through and until your Vesting Date; and
(v)notwithstanding the provisions of clause (iii) and (iv) to the contrary, if,
during the 24 months following the Change in Control, you incur a Termination of
Employment by NCR other than for Cause (as defined in the NCR Change in Control
Severance Plan, to the extent that you are a participant in the NCR Change in
Control Severance Plan at the time of such Termination of Employment; otherwise
as defined in the Plan) or Disability or, if you are a participant in the NCR
Change in Control Severance Plan, an NCR Severance Policy or a similar
arrangement that defines “Good Reason” in the context of a resignation following
a Change in Control and you terminate your employment for Good Reason as so
defined, to the extent not then-Vested, the Stock Units shall Vest immediately
upon your Termination of Employment at the level specified in clause (iii) or
(iv) as applicable. In the event of your Termination of Employment with NCR on
or prior to the end of the Performance Period under the circumstances described
in this Section 6(c)(v), then, subject to Section 7 below, the pro rata portion
of your Vested Stock Units will be paid within seventy (70) days following the
end of the Performance Period.
 
(d)    Except as otherwise provided in this Section 6, if your employment
terminates prior to your Vesting Date for any reason, the Stock Units will
automatically terminate and be forfeited and no shares or cash will be issued or
paid (as the case may be).
7.    Section 409A of the Code. The intent of the parties is that payments under
this Agreement comply with Section 409A of the Code or are exempt therefrom, and
this Agreement shall be interpreted, administered and governed in accordance
with such intent.
(a)    Termination of Employment. A Termination of Employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of Stock Units subject to Section 409A of the Code
upon or following a Termination of Employment unless such termination is also a
“separation from service” within the meaning of Section 409A and you are no
longer providing services (at a level that would preclude the occurrence of a
“separation from service” within the meaning of Section 409A) to NCR as an
employee or consultant, and for purposes of any such provision of this
Agreement, references to a “termination,” “Termination of Employment” or like
terms shall mean “separation from service” within the meaning of Section 409A of
the Code.
(b)    Payment Delay for Specified Employees. If you are a “specified employee”
on the date of your separation from service, as determined under NCR's policy
for identifying specified employees, then to the extent required in order to
comply with Section 409A of the Code, all payments made under this Agreement
that constitute a “deferral of compensation” within the meaning of Section 409A
of the Code that are provided as a result of your “separation from service”
within the meaning of Section 409A of the Code for any reason other than your
death and that would otherwise be paid or provided during the first six months
following such separation from service shall be accumulated through and paid
within 30 days after the first business day that is more than six months after
the date of your separation from service (or, if you die during such six-month
period, within 30 days after your death).

 

--------------------------------------------------------------------------------

 

(c)    Acceleration of Payment. Notwithstanding anything to the contrary
contained in this Agreement, NCR may, at any time in its sole discretion and to
the extent permitted by Treasury Regulation § 1.409A-3(j)(4)(ix)(B), terminate
this Agreement and pay all outstanding Stock Units to you within 30 days before
or 12 months after a “change in the ownership,” a “change in the effective
control” or a “change in the ownership of a substantial portion of the assets”
of NCR within the meaning of Section 409A of the Code.
8.    By accepting this award, unless disclosure is required by applicable law
or regulation, you agree to keep this Agreement confidential and not to disclose
its contents to anyone except your attorney, your immediate family, or your
financial consultant, provided such persons agree in advance to keep such
information confidential and not disclose it to others. The Stock Units will be
forfeited if you violate the terms and conditions of this Section.
9.    In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extra-ordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of NCR, the Committee or the Board of Directors of NCR shall
make such substitutions or adjustments as it deems appropriate and equitable to
the number and kind of securities subject to outstanding awards. In the case of
Corporate Transactions (as defined in the Plan), such adjustments may include,
without limitation, (1) the cancellation of outstanding awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such awards, as determined by the Committee or the Board
of Directors of NCR in its sole discretion, provided, that in the event of the
cancellation of such awards pursuant to this clause (1), the awards shall Vest
in full immediately prior to the consummation of such Corporate Transaction; (2)
the substitution of other property (including, without limitation, cash or other
securities of NCR and securities of entities other than NCR) for the Stock Units
subject to outstanding awards; and (3) in connection with any Disaffiliation (as
defined in the Plan), arranging for the assumption of awards, or replacement of
awards with new awards based on other property or other securities (including,
without limitation, other securities of NCR and securities of entities other
than NCR), by the affected Subsidiary, Affiliate (as such terms are defined in
the Plan), or division or by the entity that controls such Subsidiary,
Affiliate, or division following such Disaffiliation (as well as any
corresponding adjustments to awards that remain based upon NCR securities). The
Committee will adjust the Performance Goals (as defined in the Plan) applicable
to any awards to reflect any unusual or non-recurring events and other
extraordinary items, impact of charges for restructurings, discontinued
operations, and the cumulative effects of accounting or tax changes, each as
defined by generally accepted accounting principles and as identified in NCR's
financial statements, notes to the financial statements, management's discussion
and analysis or other NCR filings with the Securities and Exchange Commission.
10.    At all times before your Vesting Date, the Stock Units may not be sold,
transferred, pledged, assigned or otherwise alienated, except by beneficiary
designation, will or by the laws of descent and distribution upon your death. As
soon as practicable after your Vesting Date, if Stock Units are to be paid in
the form of shares of NCR common stock, NCR will instruct its transfer agent
and/or third party Plan administrator to record on your account the number of
such shares underlying the number of Stock Units, and such shares will be freely
transferable.
11.    Any cash dividends declared before your Vesting Date on the shares
underlying the Stock Units shall not be paid currently, but shall be converted
into additional Stock Units. Any Stock Units resulting from such conversion (the
“Dividend Units”) will be considered Stock Units for purposes of this Agreement
and will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that NCR would otherwise pay the declared dividend on
the shares underlying the Stock Units (the “Dividend Payment Date”) in the
absence of the reinvestment requirements of this Section, the number of Dividend
Units will be determined by dividing the amount of dividends otherwise
attributable to the Stock Units but not paid on the Dividend Payment Date by the
Fair Market Value of NCR's common stock on the Dividend Payment Date.
12.    (a)    NCR has the right to deduct or cause to be deducted, or collect or
cause to be collected, with respect to the taxation of the Stock Units, any
federal, state or local taxes required by the laws of the United States or any
other country to be withheld or paid with respect to the Stock Units, and you or
your legal representative or beneficiary will be required to pay any such
amounts. Except as otherwise provided in this Section, your acceptance of this
award of Stock Units constitutes your instruction to NCR and any brokerage firm
determined acceptable to NCR for such purpose to sell on your behalf the whole
number of shares of NCR common stock underlying the Vested Stock Units as NCR
determines to be appropriate to generate cash proceeds sufficient to satisfy
such tax withholding requirements. Any such shares of NCR common stock will be
sold on the day(s) the requirement to withhold taxes arises (e.g., the date that
Stock Units become Vested) or as soon thereafter as practicable. You will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold NCR harmless from any losses, costs, damages, or expenses
related to any such sale. You acknowledge that neither NCR nor its designee is
under any obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the tax
withholding requirements. Accordingly, you agree to pay to NCR as soon as
practicable, including through additional payroll withholding, any amount of
such taxes required to be withheld that is not satisfied by the sale of NCR
common stock described above. You acknowledge that this Section is intended to
comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the

 

--------------------------------------------------------------------------------

 

Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is to be
interpreted to comply with the requirements of Rule 10b5-1(c), and that you are
not aware of any material, nonpublic information with respect to NCR or any
securities of NCR as of the date of this Agreement.
(b)    Notwithstanding the foregoing, if at the time that any shares of NCR
common stock would otherwise be sold to satisfy tax withholding requirements
pursuant to Section 12(a) you are an executive officer subject to the provisions
of Section 16 of the Exchange Act, you hereby consent and direct that, in lieu
of such sale, NCR shall withhold the whole number of shares of NCR common stock
underlying the Vested Stock Units as NCR, in its sole discretion, deems
necessary to satisfy such tax withholding requirements, and you agree to pay to
NCR, including through additional payroll withholding, any amount of such taxes
required to be withheld that is not satisfied by the withholding of common stock
described in this Section.
(c)    Notwithstanding the foregoing, if you are paid through a non-United
States NCR payroll system, you agree that NCR may satisfy any tax withholding
requirements with respect to the Stock Units by withholding cash from
compensation otherwise due to you or by any other action as it may deem
necessary to satisfy the tax withholding requirements.
13.    In exchange for the Stock Units, you agree that during your employment
with NCR and for a twelve (12) month period after the termination of employment
(or if applicable law mandates a maximum time that is shorter than twelve (12)
months, then for a period of time equal to that shorter maximum period),
regardless of the reason for termination, you will not, yourself or through
others, without the prior written consent of the Chief Executive Officer of NCR:
(a) render services directly or indirectly to, or become employed by, any
Competing Organization (as defined in this Section) to the extent such services
or employment involves the development, manufacture, marketing, advertising,
sale or servicing of any product, process, system or service which is the same
or similar to, or competes with, a product, process, system or service
manufactured, sold, serviced or otherwise provided by NCR, its subsidiaries or
affiliates, to its customers and upon which you worked or in which you
participated during the last two (2) years of your NCR employment; (b) directly
or indirectly recruit, hire, solicit or induce, or attempt to induce, any exempt
employee of NCR, its subsidiaries or affiliates, to terminate his or her
employment with NCR, its subsidiaries or affiliates, or otherwise cease his or
her relationship with NCR, its subsidiaries or affiliates; or (c) solicit the
business of any firm or company with which you worked during the preceding two
(2) years while employed by NCR, including customers of NCR, its subsidiaries or
affiliates. If you breach the terms of this Section, you agree that in addition
to any liability you may have for damages and/or equitable relief arising from
such breach, any Stock Units that have not yet Vested will be immediately
forfeited, and you will pay to NCR the Fair Market Value of any Stock Units that
Vested, or the amount of cash paid to you in lieu of such Stock Units, during
the twelve (12) months prior to the date of termination of your employment. Such
Fair Market Value shall be determined as of your Vesting Date. If you breach the
terms of this Section prior to your Vesting Date but after your employment
terminates due to the circumstances described in the Section 6(a), your award
will be forfeited and you will not receive a pro rata portion of the Stock
Units.
As used in this Section, “Competing Organization” means (i) an organization
identified as a Competing Organization by the Chief Executive Officer of NCR for
the year in which your employment with NCR terminates, and (ii) any other person
or organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by NCR to its customers. The list of Competing Organizations identified
by the Chief Executive Officer referenced in subpart (i) of this paragraph is
available from the NCR Law Department.
14.    By accepting the Stock Units, you acknowledge and agree that, to the
extent that the Stock Units constitute “Covered Incentive Compensation” subject
to the terms of NCR's Compensation Recovery Policy, as the same may be in effect
from time to time (the “Compensation Recovery Policy”), then, notwithstanding
any other provision of this Agreement to the contrary, you may be required to
forfeit or repay any or all of the Stock Units pursuant to the terms of the
Compensation Recovery Policy. Further, you acknowledge and agree that NCR may,
to the extent permitted by law, enforce any repayment obligation pursuant to the
Compensation Recovery Policy by reducing any amounts that may be owing from
time-to-time by NCR to you, whether as wages, severance, vacation pay or in the
form of any other benefit or for any other reason.
15.    By accepting the Stock Units, you agree that, where permitted by local
law, any controversy or claim arising out of or related to this Agreement or
your employment relationship with NCR (including its termination) shall be
resolved by binding arbitration. If you are employed in the United States, the
arbitration shall be pursuant to the NCR dispute resolution policy and the then
current rules of the American Arbitration Association and shall be held at a
neutral location, in or near the city where you work or have worked for NCR if
you reported into an NCR facility; or if you worked out of your residence, the
capital city or nearest major city (i.e., with a population in excess of
250,000) in the state in which you reside. If you are employed outside the
United States, where permitted by local law, the arbitration shall be conducted
in the regional headquarters city of the business

 

--------------------------------------------------------------------------------

 

organization in which you work. The arbitration shall be held before a single
arbitrator who is an attorney or former judge or magistrate knowledgeable in
employment law and/or competition law. The arbitrator's decision and award shall
be final and binding and may be entered in any court having jurisdiction. For
arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the State of Ohio, without regard to its conflict of laws
principles. Each party shall bear its own attorney's fees associated with the
arbitration and other costs and expenses of the arbitration shall be borne as
provided by the rules of the American Arbitration Association for an arbitration
held in the United States, or similar applicable rules for an arbitration held
outside the United States. The Stock Units will be forfeited if the Committee
determines that you engaged in misconduct in connection with your employment
with NCR. If any portion of this paragraph is held to be unenforceable, it shall
be severed and shall not affect either the duty to arbitrate or any other part
of this paragraph.
Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 13, NCR will sustain irreparable injury and will not have an adequate
remedy at law. As a result, you agree that in the event of your breach of
Section 13, NCR may, in addition to any other remedies available to it, bring an
action in a court of competent jurisdiction for equitable relief to preserve the
status quo pending appointment of an arbitrator and completion of an
arbitration.
16.    Subject to the terms of this Agreement, you may at any time designate one
or more beneficiaries to receive all or part of any shares of NCR common stock
underlying the Stock Units. In the event of your death, any such shares
distributable hereunder that are subject to such a designation will be
distributed to such beneficiary or beneficiaries in accordance with this
Agreement. Any other shares of NCR common stock underlying the Stock Units not
designated by you will be distributable to your estate. If there is any question
as to the legal right of any beneficiary to receive a distribution hereunder,
the shares of NCR common stock underlying the Stock Units in question may be
transferred to your estate, in which event NCR will have no further liability to
anyone with respect to such shares.
17.    By accepting this award, you agree that data, including your personal
data, necessary to administer this award may be exchanged among NCR and its
subsidiaries and affiliates as necessary, and with any vendor engaged by NCR to
administer this award. You also consent to receiving information and materials
in connection with this award or any subsequent awards under the Plan or any
successor thereto, including without limitation any prospectuses and plan
documents, by any means of electronic delivery available now and/or in the
future (including without limitation by e-mail, by Web site access and/or by
facsimile), such consent to remain in effect unless and until revoked in writing
by you.
 
18.    Your participation in the Plan is voluntary.  The value of this award is
an extraordinary item of income, is not part of your normal or expected
compensation and shall not be considered in calculating any severance,
redundancy, end of service payments, bonus, long-service awards, pension,
retirement or other benefits or similar payments.  The Plan is discretionary in
nature.  This award is a one-time benefit that does not create any contractual
or other right to receive additional awards or other benefits in the future. 
Future grants, if any, are at the sole grace and discretion of NCR, including
but not limited to, the timing of the grant, amount and vesting provisions. 
 
19.    The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.
20.    The terms of this award of Stock Units as evidenced by this Agreement may
be amended by the NCR Board of Directors or the Committee.
21.    In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 15 of this Agreement shall prevail.
22.    Notwithstanding any other provision of this Agreement, this award of
Stock Units and your right to receive payment of any Stock Units that become
Vested hereunder are subject to your timely annual certification to NCR's Code
of Conduct, and in the event of your failure to timely provide any such
certification as may be required prior to the date that Stock Units would
otherwise be paid under this Agreement, those Stock Units shall be forfeited.
 
 
 

 